Citation Nr: 0528382	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-42 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a mental disorder 
(claimed as severe anxiety).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1959.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

Also in its September 2002 rating decision, the RO also 
denied a second claim of entitlement to service connection 
for gum disease.  In October 2002, the veteran filed his 
notice of disagreement to the RO's denial of service 
connection for this issue, and then later that same month, 
the RO released a statement of the case for the issue.  
Thereafter, however, in a writing submitted in January 2005, 
the veteran indicated his desire to withdraw his appeal for 
entitlement to service connection for gum disease.  The Board 
therefore finds that it has no jurisdiction over this claim, 
as it is no longer in appellate status.  See 38 C.F.R. 
§ 20.204 (2004).  

Additional statements from the veteran have been associated 
with the file since the most recent Supplemental Statement of 
the Case.  However, these statements are similar to other 
statements made by the veteran.  Therefore, the Board finds 
that a remand is not recessary.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
demonstrate that the veteran currently has a chronic mental 
disorder (including severe anxiety), and any such disorder 
that may be present is not shown to be etiologically related 
to any event of active service.

CONCLUSION OF LAW

A mental disorder (claimed as severe anxiety) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, May 2002 and December 2003 letters from the 
RO specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  

The Board acknowledges that complete VCAA notice was not 
provided until after the initial unfavorable decision in this 
case, rather than prior to the initial decision as required.  
However, in a case involving the timing of the VCAA notice, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in such situations, the veteran has a right 
to a VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The RO issued the second VCAA notice to the veteran in 
December 2003.  Thereafter, he was afforded an opportunity to 
respond to the notice, and after the accumulation of 
additional evidence, the RO reviewed the claim again and 
issued a statement of the case in October 2004, as well as a 
supplemental statement of the case in April 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
deficiencies would be considered harmless error as the 
veteran has not pled that he has been prejudiced in any way.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, post-service treatment records as identified 
and/or provided by the veteran are now contained in the 
claims file, as well as his written statements and argument, 
and also a transcript of his hearing testimony as provided to 
the Board in January 2005.  

The Board notes that the veteran's service medical records 
are apparently not available, and were likely destroyed in a 
July 12, 1973, fire that occurred at the National Personnel 
Records Center (NPRC).  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources to reconstruct these records.  Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In this case, however, the NPRC 
also reported that the veteran did not have any records on 
file with the Surgeon General's Office, and indicated that 
his physical examinations could not be reconstructed.  The RO 
is also under a duty to advise the claimant to obtain other 
forms of evidence to support his claim, such as lay testimony 
and statements, and the claims file contains such notice, as 
seen in a July 2002 letter from the RO to the veteran.  See 
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  The veteran recently 
identified individuals who served with him; however, he has 
not provided any statements that have been prepared by them.  
As such, the Board finds that no further action need be taken 
on this matter, prior to rendering a decision herein.  

Moreover, the Board also recognizes that the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005) (emphasis 
added).  In this case, a VA examination was not provided for 
the claim decided herein.  The Board finds, however, that a 
current VA examination is not indicated at this time, because 
there is no documentation of record as to a chronicity of in-
service complaints,  symptomatology, diagnosis, or treatment 
attributable to a mental disorder that began in active 
service.  There is also no competent medical evidence of 
record that is at least suggestive of the existence of a 
current (and chronic) post-service mental disorder.  As such, 
any opinion obtained after the provision of a current medical 
examination would necessarily be speculative, based entirely 
on the veteran's own history of symptoms.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, at this time, there is no indication of any 
additional (outstanding) evidence that needs to be obtained 
in order to fairly decide this claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and that the 
case is ready for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

Analysis of the Claim

In this case, the veteran relates that during his period of 
active service from May 1955 to May 1959, he repeatedly 
presented on sick call at his various duty stations with 
regard to problems described as severe anxiety.  He also 
notes that he was exposed to mustard gas during his period of 
Basic Training, and asserts that this may have had an effect 
on his later development of a mental disorder now described 
as severe anxiety.  He also avers that after his reenlistment 
for a second term of service in either July 1959 or September 
1959, his problems continued, which led to his release from 
service for mental and physical disability, without the 
provision of a proper discharge examination, approximately 
six months after this reenlistment (identified by the veteran 
as occurring in February 1960).  

As noted earlier, the entirety of the veteran's service 
medical records cannot be located, and have either been lost 
or were destroyed in the 1973 fire at the NPRC.  Also as 
mentioned earlier, VA has a duty under the VCAA to assist a 
claimant in developing the facts of his claim, and to notify 
him of the evidence necessary to substantiate the claim.  
These obligations are heightened when service records have 
been destroyed in the 1973 NPRC fire, as is likely the case 
here.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992); see 
also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
denial of a veteran's claim rests in part on the government's 
inability to produce records that were once in its custody, 
an explanation of the reasonableness of the search conducted 
and why further efforts are not justified is required).  The 
Board has carefully reviewed the claims file to determine if 
a reasonably exhaustive search was made to either obtain or 
reconstruct the veteran's records, and concludes that VA's 
search for the veteran's file and subsequent attempts to 
obtain or reconstruct his service records, as well as 
attempts to obtain records from other sources, was thorough, 
and it is unlikely that any further attempts would be more 
successful.

Accordingly, while the Board does not discount the veteran's 
report of symptoms during service, there is unfortunately, no 
competent medical evidence of record to demonstrate that he 
actually developed a chronic mental disorder (claimed as 
severe anxiety) during or as the result of his period of 
active service from May 1955 to May 1959 and his statements 
alone are insufficient to meet this standard.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions).  The Board further notes that the veteran 
testified in January 2005 that he is unable to provide any 
medical statements that could verify that he received 
treatment for a mental disorder in the years shortly after he 
left active service, and there is no other such similar 
information now of record.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992) (The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection.)  

As to the veteran's report that he had a second period of 
active service upon his reenlistment in late 1959, with a 
subsequent service discharge for problems including a mental 
disorder in February 1960, the Board notes that the RO did 
properly verify his period of active service, and such 
documentation only confirms that he served on active duty 
from May 1955 to May 1959, and that he thereafter had a 
Reserve service obligation extending to May 1963.  Notably, 
the record also indicates that when the veteran first filed 
for educational assistance benefits in August 1970, he 
reported his active service as extending from May 1955 to 
May 1959 only.  Also, the record includes a VA Form 10-7131 
request to verify the veteran's period of active service for 
VA hospitalization services, and while this form asked for 
confirmation of service from May 1955 to February 1960, the 
response was that his period of active service ran only from 
May 1955 to May 1959.  The Board is further aware that the 
veteran has provided information to indicate that there are 
witnesses to his participation in a second period of active 
service, but the Board further observes that only service 
department records, and not lay testimony, can be relied upon 
to establish service.  See 38 C.F.R. § 3.203 (2005).  

In addition, the veteran has not indicated that after his 
departure from active service, his claimed disorder then 
required regular medical treatment.  Information of record 
includes the veteran's report that he has received all 
pertinent post-service medical treatment at the VA Medical 
Center (VAMC) in Houston, Texas, and the claims file now 
contains his treatment records from this facility, as dated 
from approximately September 1987 to September 2002.  During 
his testimony before the undersigned in January 2005, the 
veteran reported that after service, he was first treated for 
a mental disorder in 1989.  To that end, the veteran's VA 
treatment reports record one such instance, in March 1989, 
when he was seen with complaints that were later diagnosed as 
an episode of acute anxiety.  Moreover, this extensive 
evaluation includes no mention of any in-service history of 
mental disorder symptomatology by the veteran, to include any 
reported anxiety at that time.  The Board further notes that 
this treatment record is the sole medical report of record to 
address a diagnosed mental disorder, and only an acute 
problem at that.  Notably, even though the veteran reported 
in other information of record that the existence of severe 
anxiety contributed to his need to stop working in April 
1997, he has not provided or identified any other medical 
treatment reports that would demonstrate the presence of a 
continuing and chronic mental disorder after this March 1989 
consultation.  Additionally, the available record does 
include a September 2002 medical problems list from the VAMC 
in Houston, Texas, and this list does not include mention of 
any currently diagnosed mental disorder.

The Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now of record with 
respect to this claim.  In the absence of medical evidence of 
a currently diagnosed and chronic mental disorder (including 
severe anxiety) that initially manifested during the 
veteran's confirmed period of active service from May 1955 to 
May 1959 or is otherwise etiologically related to such 
service, however, the Board has no choice but to deny the 
claim for entitlement to service connection for a mental 
disorder (claimed as severe anxiety).  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303; Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1360-61 (Fed. Cir. 2001).  Furthermore, while the Board 
has also considered the benefit of the doubt rule, as the 
preponderance of the evidence is against all elements of the 
veteran's claim, the evidence is not in a state of relative 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a mental disorder (claimed as severe 
anxiety) is denied.


____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


